Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowable. The restriction requirement between distinct species , as set forth in the Office action mailed on 05/28/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of distinct species is withdrawn.  Claims 4, 12-14 and 16, directed to distinct species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including: 
● a metal oxide layer having a lateral portion disposed on a portion of an upper surface of the landing pad and a first vertical portion in contact with an upper portion of the first side surface of the landing pad; a second insulating pattern in contact with an upper surface of the first insulating pattern and covering the first insulating pattern and the metal oxide layer, wherein the first insulating pattern is formed homogeneously throughout the first insulating pattern and the second insulating pattern is formed homogeneously throughout the second insulating pattern; and a lower electrode that is disposed in the second insulating pattern and is in contact with a portion of the upper surface of the landing pad and an upper portion of a second side surface of the landing pad, the second side surface opposite to the first side surface, wherein the metal that forms the metal oxide layer is the same metal as the metal included the landing pad (claim 1).
● a first insulating pattern disposed between the first landing pad and the second landing pad; a first metal oxide layer including a first lateral portion that is disposed on the first upper surface of the first landing pad, a first vertical portion that is disposed on the first side surface of the first landing pad, and a second vertical portion that is disposed on the second side surface of the first landing pad; a second metal oxide layer including a second lateral portion that is disposed on the second upper surface of the second landing pad, a third vertical portion that is disposed on the third side surface of the second landing pad, and a fourth vertical portion that is disposed on the fourth side surface of the second landing pad, the second vertical portion of the first metal oxide layer and the third vertical portion of the second metal oxide layer facing each other; a first lower electrode disposed on the first landing pad, a second lower electrode disposed on the second landing pad, a second insulating pattern disposed on the first insulating pattern and disposed between the first lower electrode and the second lower electrode; a capacitor dielectric layer disposed on the first lower electrode and the second lower electrode; and an upper electrode disposed on the capacitor dielectric layer, wherein the second lower electrode passes through the second metal oxide layer and contacts the second landing pad, the second lower electrode includes a protruding portion that is connected to a main body of the second lower electrode and contacts the third side surface of the second landing pad, and a lateral width of the protruding portion of the second lower electrode is less than a lateral width of the main body of the second lower electrode (claim 15).
● a plurality of storage node contacts disposed between the plurality of bit lines and between the plurality of word lines and connected to the plurality of active regions; a plurality of landing pads disposed on the plurality of storage node contacts; a plurality of first insulating patterns in contact with lower portions of first side surfaces of the plurality of landing pads; a plurality of pad oxide layers, each of which having a lateral portion disposed on an upper surface of one of the plurality of landing pads and a vertical portion in contact with an upper portion of a side surface of the one of the plurality of landing pads; a plurality of second insulating patterns in contact with upper surfaces of the plurality of first insulating patterns and covering the plurality of first insulating patterns and the plurality of pad oxide layers; and a plurality of lower electrodes vertically passing through the plurality of second insulating patterns and in contact with the upper surfaces and upper portions of second side surfaces of the plurality of landing pads, the second side surfaces opposite to the first side surfaces (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817